Name: Commission Regulation (EEC) No 2124/87 of 17 July 1987 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  technology and technical regulations
 Date Published: nan

 No L 197/22 Official Journal of the European Communities 18 . 7 . 87 COMMISSION REGULATION (EEC) No 2124/87 of 17 July 1987 amending Regulation No 158/67/EEC determining the coefficients of equivalence between the different qualities of cereals quality taking into account the standard Community quality on the one hand, and the difference in price and characteristics between that quality and the qualities listed in the Annex to Regulation No 158/67/EEC on the other ; Whereas the Management Committee for Cereals has not delivered an opinion whithin the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 13 (4) thereof, Whereas Commission Regulation No 158/67/EEC (3), as last amended by Regulation (EEC) No 1615/87 (4), deter ­ mined the coefficients of equivalence between the quali ­ ties of cereals offered on the world market and the stan ­ dard quality for which the threshold price is fixed ; Whereas, for some time, common wheat from Saudi Arabia, has been on offer and this quality is not listed in the Annex to Regulation No 158/67/EEC ; Whereas, with a view to determining cif prices, it is necessary to fix a coefficient of equivalence for , that HAS ADOPTED THIS REGULATION : Article 1 The following variety is hereby added under the heading 'Common wheat' in the Annex to Regulation No 158/ 67/EEC : Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Country of origin Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality 'Saudi Arabia 14,00' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987 , p. 40 . (3) OJ No 128 , 27 . 6 . 1967, p. 2536/67. (4) OJ No L 150, 11 . 6 . 1987, p. 17 .